Exhibit 10.35

 

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION GRANT NOTICE

 

CORGENTECH INC. (the “Company”), pursuant to its 2003 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.

 

Optionholder:    ______________________________________________________     

Date of Grant:

   ______________________________________________________     

Vesting Commencement Date:

   ______________________________________________________     

Number of Shares Subject to Option:

   ______________________________________________________     

Exercise Price (Per Share):

   ______________________________________________________     

Total Exercise Price:

   ______________________________________________________     

Expiration Date:

   ______________________________________________________     

 

Type of Grant:

  Nonstatutory Stock Option            

Exercise Schedule:

  x   Same as Vesting Schedule    x      Early Exercise Permitted

 

Vesting Schedule:

 

[Alternative Vesting Schedules to be Chosen at Time of Grant:

 

  1. 25% of the shares vest one year after the Vesting Commencement Date and
1/48th of the shares vest monthly thereafter over the next three years.

 

  2. 1/48th of the shares vest monthly over four years from the Vesting
Commencement Date.

 

  3. 1/12th of the shares shall vest on the one month anniversary of the Vesting
Commencement Date and on each monthly anniversary thereafter until all shares
are fully vested one year from the Vesting Commencement Date.

 

  4. 100% of the shares shall vest on the one year anniversary of the Vesting
Commencement Date.

 

  5. 12,500 of the shares shall vest immediately on the Vesting Commencement
Date and the remaining shares vest monthly over four years from the Vesting
Commencement Date in equal increments.]

 

The vesting of this Option is subject to Optionholder’s Continuous Service (as
defined in the Plan). This vesting schedule may be accelerated as provided in
the Plan and the Stock Option Agreement.

 

Payment:   By one or a combination of the following items (described in the
Stock Option Agreement):     x    By cash or check     x    Pursuant to a
Regulation T Program if the Shares are publicly traded     x    By delivery of
already-owned shares if the Shares are publicly traded



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan. Optionholder further acknowledges that as
of the Date of Grant, this Stock Option Grant Notice, the Stock Option Agreement
and the Plan set forth the entire understanding between Optionholder and the
Company regarding the acquisition of stock in the Company and supersede all
prior oral and written agreements on that subject with the exception of
(i) options previously granted and delivered to Optionholder under the Plan, and
(ii) the following agreements only:

 

                    OTHER AGREEMENTS:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

CORGENTECH INC.   OPTIONHOLDER: By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    John P. McLaughlin       Signature Title:   Chief Executive Officer   Date:
 

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

       

 

ATTACHMENTS: Stock Option Agreement, the Plan and the Notice of Exercise



--------------------------------------------------------------------------------

CORGENTECH INC.

2003 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Corgentech Inc. (the “Company”) has granted you an option
under its 2003 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

 

The details of your option are as follows:

 

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service and that your vesting may be accelerated
as provided in the Plan.

 

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

 

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not exercise your
option until you have completed at least six (6) months of Continuous Service
measured from the Date of Grant specified in your Grant Notice, notwithstanding
any other provision of your option.

 

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise” of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:

 

(a) a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

 

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and

 

(c) you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred.

 

5. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check



--------------------------------------------------------------------------------

or in any other manner permitted by your Grant Notice, which may include one or
more of the following:

 

(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

 

(b) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock either that you have held for the period required to
avoid a charge to the Company’s reported earnings (generally six (6) months) or
that you did not acquire, directly or indirectly from the Company, that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

 

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

 

7. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

 

8. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

 

(a) three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death; provided, however, that (i) if
during any part of such three (3) month period your option is not exercisable
solely because of the condition set forth in Section 7, your option shall not
expire until the earlier of the Expiration Date or until it shall have been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service and (ii) if (x) you are a Non-Exempt Employee, (y) you
terminate your Continuous Service within six (6) months after the Date of Grant
specified in your Grant Notice, and (z) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option shall
not expire until the earlier of (A) the later of the date that is seven
(7) months after the Date of Grant specified in your Grant Notice or the date
that is three (3) months after the termination of your Continuous Service or
(B) the Expiration Date;



--------------------------------------------------------------------------------

(b) twelve (12) months after the termination of your Continuous Service due to
your Disability;

 

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

 

(d) the Expiration Date indicated in your Grant Notice; or

 

(e) the day before the tenth (10th) anniversary of the Date of Grant.

 

9. EXERCISE.

 

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

 

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

 

10. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

 

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.



--------------------------------------------------------------------------------

12. WITHHOLDING OBLIGATIONS.

 

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.

 

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

 

13. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

14. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.